                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          January 30, 2019


       No.:             19-35074
       D.C. No.:        2:15-cv-01342-JCC
       Short Title:     PSA, et al v. Andrew Wheeler, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
                  UNITED STATES COURT OF APPEALS
                                                                   FILED
                          FOR THE NINTH CIRCUIT
                                                                   JAN 30 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 PUGET SOUNDKEEPER ALLIANCE;                  No. 19-35074
 SIERRA CLUB; IDAHO
 CONSERVATION LEAGUE,
                                              D.C. No. 2:15-cv-01342-JCC
              Plaintiffs - Appellees,         U.S. District Court for Western
                                              Washington, Seattle
   v.
                                              TIME SCHEDULE ORDER
 ANDREW WHEELER, in his official
 capacity as Acting Administrator of the
 United States Environmental Protection
 Agency; R.D. JAMES, in his official
 capacity as Assistant Secretary of the
 Army for Civil Works,

              Defendants - Appellants.



The parties shall meet the following time schedule.

Wed., February 6, 2019       Mediation Questionnaire due. If your registration for
                             Appellate ECF is confirmed after this date, the
                             Mediation Questionnaire is due within one day of
                             receiving the email from PACER confirming your
                             registration.
Mon., March 25, 2019         Appellant's opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
Wed., April 24, 2019         Appellees' answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Holly Crosby
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
